DETAILED ACTION
This office action is responsive to communication(s) filed on 1/27/2021.
Beware of possible double patenting in app 16996476Any citation of the instant specification is as published in US Patent Application Publication NNNNNNNNNNNNNN.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-20 are pending and are currently being examined.
Claims 1, 10 and 17 are independent.


Specification
The disclosure is objected to because of the following informalities: 
[   ]
Appropriate correction is required.

Claim Objections
Claim [ ] objected to because of the following informalities:  
[    ]
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) or 112(1st)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) [ ] are/is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contain(s) subject matter which was/were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

NNNNNNN
Dependent claims #### and #### are rejected as they depend on claim(s) above.

Claim Rejections - 35 USC § 112(b) or 112(2nd)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) [ ] is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) [ ] recite(s) the limitation(s) [for example, “the most viewers detected in front of the display device” at the end of the claims].  There is insufficient antecedent basis for this limitation in the claim.

Dependent claims #### and #### are rejected as they depend on claim(s) above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10, 12 and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tripathi; Pradeep Ram et al. (hereinafter Tripathi – US 20210211814 A1, filed on 01/06/2021 with priority to provisional filed on 01/07/2020).

Independent Claim 10:
	Tripathi teaches A method for managing noise cancellation at an information handling system, the method comprising: (system 10, Abstract and fig. 1 and ¶ 86)
detecting a first noise pattern of environmental noise captured by a microphone; (sound patterns [environmental noise], e.g., voices, fan, music, dog, etc. are detected by a microphone, ¶¶ 15 and 105 and fig. 8:112)
“noise pattern” is used interchangeably with “noise type”
detecting a context of the information handling system; (sound patterns may be detected during a certain context of a device, e.g., during a current profile of a device, ¶¶ 18-20, 35-36, 55, 127-128 and figs. 5-7, 10 and 12)
automatically applying noise cancellation for the first detected noise pattern at a first detected context; (detected sound patterns may be blocked during the certain context of a device, e.g., during a current profile settings, ¶¶ 127-128 and figs. 5-7, 10 and 12)
and automatically removing from application noise cancellation for the first detected noise pattern at a second detected context. (detected sound patterns may be blocked or allowed to play during the certain contexts of the device,  ¶¶ 127-128 and figs. 5-7, 10 and 12. A sound pattern [first detected noise pattern] that is deactivated during one profile [first detected context] can be activated during a second profile [second detected context]. E.g., in a preinstalled sleep profiled, all sound patterns are automatically deactivated, but in a second sleep profile called “white noise”, all sound patterns are deactivated, except for a “fan” or “white noise type of sound patterns”, ¶ 18.)

Claim 12:
	The rejection of claim 10 is incorporated. Tripathi teaches
presenting at the information handling system plural noise cancellation selections, each associated with a noise pattern of environmental noise; (e.g., displayed icons 24a-24e [plural noise cancellation selections] on smart device 20, ¶¶ 99 and 102-104 and figs. 5-7)
presenting plural contexts at the information handling system; (displaying selectable profiles, such as “White Noise”, fig. 12 and ¶¶ 127-128)
accepting at least one preference for at least one of the plural noise cancellation selections to disable for at least one of the plural contexts; (user is able to choose which sound patterns [noise types] will be deactivated [cancellation] and make adjustments to other settings, e.g., by selecting certain profiles/icons/buttons on user interfaces [noise cancellation configuration user interface], ¶¶ 18, 99-106 and 127 and figs. 5-7, 10 and 12-13, among others)
See claim 1’s “operable to accept end user preferences that define predetermined conditions”	
and automatically removing from application noise cancellation for the at least one preference.  (detected sound patterns may be blocked or allowed to play during the certain contexts of the device,  ¶¶ 127-128 and figs. 5-7, 10 and 12. A sound pattern that is deactivated during one profile [at least one preference] can be activated during a second profile. E.g., in a preinstalled sleep profiled, all sound patterns are automatically deactivated [automatically removing], but in a second sleep profile called “white noise”, all sound patterns are deactivated, except for a “fan” or “white noise type of sound patterns”, ¶ 18.)

Claim 16:
The rejection of claim 10 is incorporated. Tripathi further teaches
further comprising when applying the noise cancellation for the first detected noise pattern at the first detected context, presenting at a display of the information handling system a visual alert of the noise cancellation of the first detected noise pattern. (different profiles are used to automatically deactivate/activate certain sound patterns, ¶ 127 and figs. 5-7, 10 and 12. Icons [a visual alert of the noise cancellation of the first detected noise pattern] are X-d out, or darkened/greyed out, when certain sound patterns are deactivated [noise cancellation], ¶ 102 and fig. 6. Also see ¶¶ 65-67, 72, 99-104 and 127-129 and figs. 5-7, 10 and 12)
[0108] Because method 110 assumes that the user wants to hear each new sound pattern, any timed-out and removed sound pattern that reappears (e.g., television or movie actor not seen since the beginning of the show reappears) will automatically be played at earpiece without requiring the user to reactive the sound pattern. It is contemplated that the timeout feature be user selectable so that the user can turn the timeout feature off if desired. Alternatively or additionally to the timeout feature just described, it is contemplated to provide a “reset” button or feature 24f on display screen 24 of smart device as illustrated in FIGS. 5 to 7, which allows the user to cause processor 30 to remove all sound icons from display screen 24 and to start over.

Independent Claim 17:
	Tripathi teaches A system for managing audio noise cancellation, the system comprising: (system 10, Abstract and fig. 1 and ¶ 86)
one or more processors; (processor(s) of system 10, fig. 1 and ¶ 87-88)
and a non-transient memory storing instructions that when executed on one or more of the processors: (e.g. memory device 32 storing software operated by processor 30, fig. 1 and ¶¶ 86-88)
detect a noise pattern of environment noise associated with a noise cancellation; (sound patterns [environmental noise], e.g., voices, fan, music, dog, etc. are detected by a microphone, ¶¶ 15 and 105 and fig. 8:112; detected sound patterns may be deactivated/blocked [associated with a noise cancellation], ¶¶ 127-128)
detect a first context;  (profiles in which the device is currently operating under [context] is detected in order to automatically block/deactivate certain sound patterns, ¶¶ 18 and 127-128.)
in response to the first context, apply the noise cancellation to play audio at a speaker; (detected sound patterns may be blocked [noise cancellation] or allowed to play on speaker(s), during the certain contexts of the device,  ¶¶ 105 and 127-128 and figs. 5-7, 8:120, 10 and 12. A sound pattern [first detected noise pattern] that is deactivated during one profile [first detected context] can be activated during a second profile [second detected context]. E.g., in a preinstalled sleep profiled, all sound patterns are automatically deactivated, but in a second sleep profile called “white noise”, all sound patterns are deactivated, except for a “fan” or “white noise type of sound patterns”, ¶ 18.)
detect a second context; (profiles in which the device is currently operating under [context] is detected in order to automatically block/deactivate certain sound patterns, ¶¶ 18 and 127-128.)
and in response to the second context, play audio at the speaker without the noise cancellation.  (detected sound patterns may be blocked or allowed to play on speaker(s) [play audio at speaker without the noise cancellation], during the certain contexts of the device,  ¶¶ 105 and 127-128 and figs. 5-7, 8:120, 10 and 12. A sound pattern that is deactivated [noise cancellation] during one profile [first context] can be activated during a second profile [second context]. E.g., in a preinstalled sleep profiled, all sound patterns are automatically deactivated, but in a second sleep profile called “white noise”, all sound patterns are deactivated, except for a “fan” or “white noise type of sound patterns”, ¶ 18.)

Claim(s) NNNNNNN is/are directed to a method/computer-readable medium/electronic device for accomplishing the steps/functions (or containing the steps reflective of the functions) of the method/computer-readable medium/electronic device in claim NNNNN, and are rejected using similar rationale(s).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 20210211814 A1) in view of Crowley; Matthew W. et al. (hereinafter Crowley – US 20210349619 A1).

 (L13)
Independent Claim 1:
	Tripathi teaches An information handling system comprising: (system 10, Abstract and fig. 1 and ¶ 86)
a processor operable to execute instructions to process information; (processor(s) of system 10, fig. 1 and ¶ 87-88)
a memory interfaced with the processor and operable to store the instructions and the information; (e.g. memory device 32 storing software operated by processor 30, fig. 1 and ¶¶ 86-88)
a graphics processor operable to process the information to define visual images for presentation at a display; (processor and/or video card/controller controls display screen 24 to display user interfaces with certain graphics/icons, sound pattern icons 24a-e [visual images], ¶¶ 86-89, 99-106, 117 and 137 and figs. 1, 5-9 and 15)
an audio chipset operable to process the information to generate audible sounds; (e.g., sound card/controller controlling speakers, ¶ 87)
a display interfaced with the graphics processor and operable to present the visual images; (processor and/or video card/controller controls display screen 24 to display user interfaces with certain graphics/icons, sound pattern icons 24a-e [visual images], ¶¶ 86-89, 99-106, 117 and 137 and figs. 1, 5-9 and 15)
a speaker interfaced with the audio chipset and operable to present the audible sounds; (e.g., sound card/controller controlling speaker(s) that deliver sound patterns to the user, ¶¶ 87-88 and 105 and figs. 1 and 8:116)
a microphone operable to capture environmental sounds; (microphone of smart device receives sound pattern which can be delivered to the user, ¶¶ 9, 90 and 105, and figs. 1 and 8:116)
a noise cancellation engine interfaced with the speaker and the microphone, the noise cancellation engine operable to generate information for presentation as audible cancellation sounds at the speaker that cancel the environmental sounds, (the system’s application [noise cancellation engine] is capable of working together with microphone and speaker for blocking/deactivating/limit the delivery/level of certain undesired sound patterns, Abstract, ¶¶ 8, 19, 105 and 107, among others, and figs. 1 and 8:120)
the noise cancellation engine having selective cancellation of plural environmental noise types; (user is able to choose [selective] which sound patterns [noise types] will be deactivated [cancellation], e.g., by selecting certain profiles/icons, ¶¶ 18, 99-106 and 127 and figs. 5-7, 10 and 12-13, among others)
and a noise cancellation configuration user interface presented at the display and operable to accept end user preferences (user is able to choose which sound patterns [noise types] will be deactivated [cancellation] and make adjustments to other settings, e.g., by selecting certain profiles/icons/buttons on user interfaces [noise cancellation configuration user interface], ¶¶ 18, 99-106 and 127 and figs. 5-7, 10 and 12-13, among others)
[…].
Tripathi teaches certain sound pattern profiles wherein certain sound patterns are disabled [noise cancellation], such sleep profile to help the users to sleep, ¶¶ 18 and 98.
Tripathi does not appear to expressly teach 
that the user preference are such that define predetermined conditions at which one or more of the noise cancellation plural environmental noise types are applied for cancellation or removed from application from cancellation at the noise cancellation engine. 
However, Crowley teaches/suggests the concept(s) of a user interface for specifying conditions (e.g., start and end time) for activating different modes [profiles] (e.g., Do-Not-Disturb and Sleep modes), ¶¶ 235, 271, 306 and fig. 9B. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tripathi to include the concept(s) of a user interface for specifying conditions (e.g., start and end time) for activating different modes [profiles] (e.g., Do-Not-Disturb and Sleep modes), as taught/suggested by Crowley.
One would have been motivated to make such a combination in order to improve the efficiency of the system by allowing for switching between profiles/modes automatically without further user inputs, Crowley ¶ 235.
In combination, Tripathi, as modified, teaches/suggests 
that the user preference are such that define predetermined conditions at which one or more of the noise cancellation plural environmental noise types are applied for cancellation or removed from application from cancellation at the noise cancellation engine. (Tripathi a noise cancellation configuration user interface presented at the display and operable to accept end user preferences (user is able to choose which sound patterns [noise types] will be deactivated [cancellation] and make adjustments to other settings, e.g., by selecting certain profiles/icons/buttons on user interfaces [noise cancellation configuration user interface], ¶¶ 18, 99-106 and 127 and figs. 5-7, 10 and 12-13, among others. Tripathi further teaches certain sound pattern profiles wherein certain sound patterns are disabled [noise cancellation], such sleep profile to help the users to sleep, ¶¶ 18 and 98. Crowley teaches/suggests the concept(s) of a user interface for specifying conditions (e.g., start and end time) for activating different modes [profiles] (e.g., Do-Not-Disturb and Sleep modes), ¶¶ 235, 271, 306 and fig. 9B)

Claim 5:
	The rejection of claim 1 is incorporated. Tripathi further teaches
wherein the noise cancellation configuration engine is further operable to present a visual indication of a noise type at the display when the predetermined conditions apply the noise cancellation.  (different profiles are used to automatically deactivate/activate certain sound patterns, ¶ 127 and figs. 5-7, 10 and 12. Icons [visual indication of a noise type at the display] are X-d out, or darkened/greyed out, when certain sound patterns are deactivated [noise cancellation], ¶ 102 and fig. 6. Also see ¶¶ 65-67, 72, 99-104 and 127-129 and figs. 5-7, 10 and 12)

Graham; David Chance et al.	US 11153687 B1 (L29)
(193) As mentioned above, headphones 800 (which can include one or more features of devices 100, 300, or 500) and electronic device 810 determine a current context. In accordance with a determination that the context is a first context, headphones 800 operate in a first state of ambient sound transparency, and in accordance with a determination that the context is a second context, headphones 800 operate in a second state of ambient sound transparency. For example, headphones 800 automatically, and without user input, operate in different levels of ambient sound transparency depending on the current context of headphones 800. In some embodiments, the context is determined based on content playing on headphones 800. If, for example, electronic device 810 is receiving a phone call and headphones 800 are playing the ringtone for that phone call, or headphones 800 are playing music, headphones 800 optionally operate in a low state of ambient sound transparency (e.g., high noise cancellation and/or low amount of ambient sound pass-through) to increase the ability of the user to hear the ringtone or music. Headphones 800 also optionally operate in a low state of ambient sound transparency if a notification (e.g., ringtone, beep, alarm, or the like) is being played through headphones 800. Optionally, if no content is playing on headphones 800, headphones 800 operate in a state of high ambient sound transparency (e.g., low noise cancellation and high pass-through).
Claim 7:
	The rejection of claim 1 is incorporated. Tripathi further teaches
wherein the noise cancellation engine selectively applies or removes from application one or more of the noise cancellations based upon a context sensed at the information handling system. (detected sound patterns may be blocked or allowed [selectively applies or removes] to play during the certain profiles of the device [based upon a context sensed at the information handling system],  ¶¶ 127-128 and figs. 5-7, 10 and 12. A sound pattern that is deactivated during one profile [first context] can be activated during a second profile [second context]. E.g., in a preinstalled sleep profiled, all sound patterns are automatically deactivated, but in a second sleep profile called “white noise”, all sound patterns are deactivated, except for a “fan” or “white noise type of sound patterns”, ¶ 18.)
See claim 10’s “automatically removing from application noise cancellation for the first detected noise pattern at a second detected context”

Claim(s) 2-4, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 20210211814 A1), or Tripathi (US 20210211814 A1) in view of Crowley (US 20210349619 A1), as applied to claims 1, 10 and 17 above, and further in view of Meggers; Jens et al (hereinafter Meggers – Non-patent Literature “Rid Your Meetings of Dogs and Doorbells”, 2017).

Claim 2:
	The rejection of claim 1 is incorporated. Tripathi does not appear to expressly teach 
wherein the one or more of the noise cancellation plural environmental noise types comprises the environmental noise type of a baby crying. 
However, Meggers teaches/suggests the concept(s) that baby crying sounds are included in the list of background sounds that some people may find annoying/distracting and which, if reduced, may improve our effectiveness, Pgs 1 and 7. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tripathi to include the concept(s) of that baby crying sounds are included in the list of background sounds that some people may find annoying/distracting, as taught/suggested by Meggers.
One would have been motivated to make such a combination in order to improve the usefulness of the system by helping to improve users’ effectiveness, Pg 1.
In combination, Tripathi, as modified, teaches/suggests 
wherein the one or more of the noise cancellation plural environmental noise types comprises the environmental noise type of a baby crying. (Tripathi teaches the selective cancellation of different noise types, as explained for claim 1 above. Meggers teaches/suggests the concept(s) that baby crying sounds are included in the list of background sounds that some people may find annoying/distracting and which, if reduced, may improve our effectiveness, Pgs 1 and 7.)

Claim(s) [  ] is/are rejected under 35 U.S.C. 103 as being unpatentable over [  ] as applied to claim [  ] above, and further in view of [  ].

The rejection of claim NNN is incorporated. <<refA>> teaches
 The method of Claim 10 wherein the first detected noise pattern comprises a baby crying. 
Claim 19:
	The rejection of claim NNN is incorporated. <<refA>> teaches
 The system of Claim 17 wherein the noise cancellation comprises cancellation of a noise pattern of a baby crying. 


Claim 3:
	The rejection of claim 1 is incorporated. Tripathi does not appear to expressly teach 
wherein the one or more of the noise cancellation plural environmental noise types comprises the environmental noise type of a dog barking. 
However, Meggers teaches/suggests the concept(s) that dog barking sounds are included in the list of background sounds that some people may find annoying/distracting and which, if reduced, may improve our effectiveness, Pg 1. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tripathi to include the concept(s) of that dog barking sounds are included in the list of background sounds that some people may find annoying/distracting, as taught/suggested by Meggers.
One would have been motivated to make such a combination in order to improve the usefulness of the system by helping to improve users’ effectiveness, Pg 1.
In combination, Tripathi, as modified, teaches/suggests 
wherein the one or more of the noise cancellation plural environmental noise types comprises the environmental noise type of a dog barking. (Tripathi teaches the selective cancellation of different noise types, as explained for claim 1 above. Meggers teaches/suggests the concept(s) that dog barking sounds are included in the list of background sounds that some people may find annoying/distracting and which, if reduced, may improve our effectiveness, Pg 1.)

Soto; Kurt Thomas et al.	US 20210099829 A1 (L129)
Claim 4:
	The rejection of claim 1 is incorporated. Tripathi does not appear to expressly teach 
wherein the one or more of the noise cancellation plural environmental noise types comprises the environmental noise type of a doorbell ringing. 
However, Meggers teaches/suggests the concept(s) that doorbell ringing sounds are included in the list of background sounds that some people may find annoying/distracting and which, if reduced, may improve our effectiveness, Pg 1. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tripathi to include the concept(s) of that doorbell ringing sounds are included in the list of background sounds that some people may find annoying/distracting, as taught/suggested by Meggers.
One would have been motivated to make such a combination in order to improve the usefulness of the system by helping to improve users’ effectiveness, Pg 1.
In combination, Tripathi, as modified, teaches/suggests 
wherein the one or more of the noise cancellation plural environmental noise types comprises the environmental noise type of a doorbell ringing. (Tripathi teaches the selective cancellation of different noise types, as explained for claim 1 above. Meggers teaches/suggests the concept(s) that doorbell ringing sounds are included in the list of background sounds that some people may find annoying/distracting and which, if reduced, may improve our effectiveness, Pg 1.) [0283] In addition to the examples described herein with respect to stationary playback devices, embodiments of the present technology can be applied to headphones, earbuds, or other in- or over-ear playback devices. For example, such in- or over-ear playback devices can include noise-cancellation functionality to reduce the user’s perception of outside noise during playback. In some embodiments, noise classification can be used to modulate noise cancellation under certain conditions. For example, if a user is listening to music with noise-canceling headphones, the noise cancellation feature may be temporarily disabled or down-regulated when a user’s doorbell rings. Alternatively or additionally, the playback volume may be adjusted based on detection of the doorbell chime. By detecting the sound of the doorbell (e.g., by correctly classifying the doorbell based on received sound metadata), the noise cancellation functionality can be modified so that the user is able to hear the doorbell even while wearing noise-canceling headphones. Various other approaches can be used to modulate performance parameters of headphones or other such devices based on the noise classification techniques described herein.

Claims 15 and 19:
Claim(s) 15 and 19 is/are directed to a method and system including at least the limitation(s) specifically added by claim 2, and are rejected using similar rationale(s).

Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 20210211814 A1), or Tripathi (US 20210211814 A1) in view of Crowley (US 20210349619 A1), as applied to claims 1 and 10 above, and further in view of Elliman; David S. (hereinafter Elliman – US 20200134083 A1).




Hijazi; Samer et al.	US 20200075033 A1 (L37)
[0039] The classifier of the audio segmentation and classification module 120 may include trained deep neural network functions that map from the space of windows of audio samples to a classification (e.g. speech or music or noise) of the audio type for that segment. The classification confidence (e.g., a softmax function of the individual class weights) can also be used to bias policy matrix choices by changing the tendency towards false positives or false negatives for a given classification. (For example, in the face of ambiguity of whether a given audio segment is better considered music or speech, the confidence factor can be used in the classification matrix decision to make borderline segments be treated as speech instead of music. The classifier itself may be a multi-layer deep neural network, trained by stochastic steepest descent loss function optimization. The training data set may contain both audio examples with naturally occurring content mixes (e.g. primary speech+secondary music) and reverberation, and audio examples artificially composed from a mix of pure examples (clean speech, clean music, and noise).
Claim 6:
	The rejection of claim 1 is incorporated. Tripathi further teaches
further comprising: a noise cancellation training engine interfaced with the microphone and the noise cancellation engine and operable to detect plural predetermined environmental noise types, to define a noise cancellation associated with each detected environmental noise type […]; (machine learning capabilities for classifying and “identifying”/“determining” [detecting] the different types of sound [noise] patterns, ¶ 23)
[…].
Tripathi does not appear to expressly teach 
that the detection of sound patterns are done “at a confidence level” and “wherein the noise cancellation configuration user interface presents an end user with a preference selection of whether to apply the defined noise cancellation when the confidence level meets a threshold”
However, Elliman teaches/suggests the concept(s) of a human-machine collaboration for classifying data assets in a machine learning model based on a user confirmations, ¶¶ 5-7 and 43, wherein a user can select a classification confidence score thresholds used to train the model to identify predictions as positive or negative classes, ¶¶ 51 and 59. Also see ¶¶ 52-58. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tripathi to include the concept(s) of a human-machine collaboration for classifying data assets in a machine learning model based on a user confirmations, wherein a user can select a classification confidence score thresholds used to train the model to identify predictions as positive or negative classes, as taught/suggested by Elliman.
One would have been motivated to make such a combination in order to improve the system’s efficiency of data classification, Elliman ¶ 43.
In combination, Tripathi, as modified, teaches/suggests 
that the detection of sound patterns are done “at a confidence level” and “wherein the noise cancellation configuration user interface presents an end user with a preference selection of whether to apply the defined noise cancellation when the confidence level meets a threshold” (Tripathi teaches the noise cancellation of different types of noises [sounds], as explained above for claim 1. Tripathi further teaches the system has machine learning capabilities for classifying and “identifying”/“determining” [detecting] the different types of sound [noise] patterns, ¶ 23. Elliman teaches/suggests the concept(s) of a human-machine collaboration for classifying data assets in a machine learning model based on a user confirmations, ¶¶ 5-7 and 43, wherein a user can select a classification confidence score thresholds used to train the model to identify predictions as positive or negative classes, ¶¶ 51 and 59. Also see ¶¶ 52-58)

[0023] One example listening aid use is for military, law enforcement, government and/or security, in which the system filters different sound files for enemy or unfriendly gunfire. In this example, it is further contemplated to store sound files of known gun types and/or gun distances for comparison, so that the system may determine what type of gun is being used and/or how far away the gunfire is from the user. It is contemplated for the system of the present disclosure that the above-described sound matching involves artificial intelligence (“AI”) and a database. Regarding AI, a learning database is provided in one embodiment that grows a community of identified sound patterns, so that the system is better able to match sound patterns over time and as the system is used more and more. The AI algorithm in an embodiment filters out the sound pattern to be matched by eliminating sound patterns that are not involved with the comparison.
Claim 11:
	The rejection of claim 10 is incorporated. Tripathi further teaches
further comprising: detecting a second noise pattern of environmental noise captured by the microphone […]; (sound patterns [environmental noise], e.g., voices, fan, music, dog, etc. are detected by a microphone, ¶¶ 15 and 105 and fig. 8:112; detected sound patterns may be deactivated/blocked [associated with a noise cancellation], ¶¶ 127-128)
[…].
Tripathi does not appear to expressly teach 
that the detection of noise pattern is done “with a threshold confidence” and “presenting at the information handling system a user interface for end user confirmation of the application of noise cancellation of the second noise pattern.”
However, Elliman teaches/suggests the concept(s) of a human-machine collaboration for classifying data assets in a machine learning model based on a user confirmations, ¶¶ 5-7 and 43, wherein a user can select a classification confidence score thresholds used to train the model to identify predictions as positive or negative classes, ¶¶ 51 and 59. Also see ¶¶ 52-58. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tripathi to include the concept(s) of a human-machine collaboration for classifying data assets in a machine learning model based on a user confirmations, wherein a user can select a classification confidence score thresholds used to train the model to identify predictions as positive or negative classes, as taught/suggested by Elliman.
One would have been motivated to make such a combination in order to improve the system’s efficiency of data classification, Elliman ¶ 43.
In combination, Tripathi, as modified, teaches/suggests 
that the detection of noise pattern is done “with a threshold confidence” and “presenting at the information handling system a user interface for end user confirmation of the application of noise cancellation of the second noise pattern. (Tripathi teaches the noise cancellation of different types of noises [sounds], as explained above for claim 10. Tripathi further teaches the system has machine learning capabilities for classifying and “identifying”/“determining” [detecting] the different types of sound [noise] patterns, ¶ 23. Elliman teaches/suggests the concept(s) of a human-machine collaboration for classifying data assets in a machine learning model based on a user confirmations, ¶¶ 5-7 and 43, wherein a user can select a classification confidence score thresholds used to train the model to identify predictions as positive or negative classes, ¶¶ 51 and 59. Also see ¶¶ 52-58)

Claim(s) 8, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 20210211814 A1), or Tripathi (US 20210211814 A1) in view of Crowley (US 20210349619 A1), as applied to claims 7, 10 and 17 above, and further in view of Lu; Min et al. (hereinafter Lu – US 20140139609 A1).

If needed See Babblelabs noise cancellation in google see types of annoying noise during a video conference.
Claim 8:
	The rejection of claim 7 is incorporated. Tripathi further teaches certain sound pattern profiles [context] wherein certain sound patterns are disabled/enabled to help the users to sleep, ¶¶ 18 and 98, and that the user is allowed to create as many profiles as the user desires, ¶ 20.
Tripathi does not appear to expressly teach
wherein the context comprises a videoconference presented at the display.
However, Lu teaches/suggests the concept(s) of adjusting audio content, during a video conference, e.g., by hiding undesired noise, and/or injecting desired music into the video conference’s audio, ¶¶ 37 and 41. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tripathi to include the concept(s) of adjusting audio content, during a video conference, e.g., by hiding undesired noise, and/or injecting desired music into the video conference’s audio, as taught/suggested by Lu.
One would have been motivated to make such a combination in order to improve the versatility of the system by including profiles that improves the quality of audio during additional context(s), Tripathi ¶¶ 18, 20 and 98 and Lu ¶¶ 37 and 41.
In combination, Tripathi, as modified, teaches/suggests 
wherein the context comprises a videoconference presented at the display (Tripathi further teaches certain sound pattern profiles [context] wherein certain sound patterns are disabled/enabled to help the users to sleep, ¶¶ 18 and 98, and that the user is allowed to create as many profiles as the user desires, ¶ 20. Lu teaches/suggests the concept(s) of adjusting audio content, during a video conference, e.g., by hiding undesired noise, and/or injecting desired music into the video conference’s audio, ¶¶ 37 and 41)

Claims 14 and 18:
Claim(s) 14 and 18 is/are directed to a method and system including at least the limitation(s) specifically added by claim 8, and are rejected using similar rationale(s).

Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 20210211814 A1), or Tripathi (US 20210211814 A1) in view of Crowley (US 20210349619 A1), as applied to claims 7 and 17 above, and further in view of Hawk; Kelly et al. (hereinafter Hawk – US 20070162855 A1).

	The rejection of claim 10 is incorporated. <<refA>> teaches
 The method of Claim 10 wherein the context comprises a videoconference application actively executing on the information handling system. 
Claim 18:
	The rejection of claim 17 is incorporated. <<refA>> teaches
 The system of Claim 17 wherein the first context comprises a videoconference application executing on one or more of the processors. 


Claim 9:
	The rejection of claim 7 is incorporated. Tripathi further teaches certain sound pattern profiles [context] wherein certain sound patterns are disabled/enabled to help the users to sleep, ¶¶ 18 and 98, and that the user is allowed to create as many profiles as the user desires, ¶ 20.
Tripathi does not appear to expressly teach
wherein the context comprises audiovisual [content] presented at the display.
However, Hawk teaches/suggests the concept(s) of eliminating unwanted noise from the audio of a displayed (or displayable) recorded movie [visual] with audio content, ¶ 37 and fig. 7.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tripathi to include the concept(s) of eliminating unwanted noise from the audio of a displayed (or displayable) recorded movie with audio content, as taught/suggested by Hawk.
One would have been motivated to make such a combination in order to improve the versatility of the system by including profiles that improves the quality of audio during additional context(s) of playing video with audio content, Tripathi ¶¶ 18, 20 and 98 and Hawk ¶ 37.
Tripathi, as modified, doesn’t explicitly teach that the audiovisual content is designed for audiovisual “entertainment”, however, the examiner takes Official Notice that the concept of audiovisual content (such as a video with audio content) being useable for “entertainment” is well-known in the art. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tripathi to include the concept(s) of audiovisual content (such as a video with audio content) is well-known in the art as being useable for “entertainment”, as taught/suggested by Official Notice.
In combination, Tripathi, as modified, teaches/suggests 
wherein the context comprises audiovisual entertainment presented at the display (Tripathi further teaches certain sound pattern profiles [context] wherein certain sound patterns are disabled/enabled to help the users to sleep, ¶¶ 18 and 98, and that the user is allowed to create as many profiles as the user desires, ¶ 20. Hawk teaches/suggests the concept(s) of eliminating unwanted noise from the audio of a displayed (or displayable) recorded movie with audio content, ¶ 37 and fig. 7. The examiner takes Official Notice that the concept of audiovisual content (such as a video with audio content) being useable for “entertainment” is well-known in the art)

 Claim 20:
	The rejection of claim 17 is incorporated. Tripathi further teaches certain sound pattern profiles [context] wherein certain sound patterns are disabled/enabled to help the users to sleep, ¶¶ 18 and 98, and that the user is allowed to create as many profiles as the user desires, ¶ 20.
Tripathi does not appear to expressly teach
wherein the second context comprises an audiovisual [content].
However, Hawk teaches/suggests the concept(s) of eliminating unwanted noise from the audio of a displayed (or displayable) recorded movie [visual] with audio content, ¶ 37 and fig. 7.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tripathi to include the concept(s) of eliminating unwanted noise from the audio of a displayed (or displayable) recorded movie with audio content, as taught/suggested by Hawk.
One would have been motivated to make such a combination in order to improve the versatility of the system by including profiles that improves the quality of audio during additional context(s) of playing video with audio content, Tripathi ¶¶ 18, 20 and 98 and Hawk ¶ 37.
Tripathi, as modified, doesn’t explicitly teach that the audiovisual content is designed for use in, or being playable with, an audiovisual “entertainment application”, however, the examiner takes Official Notice that the concept of audiovisual content (such as a video with audio content) being useable/playable in an audiovisual “entertainment application” is well-known in the art. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tripathi to include the concept(s) of audiovisual content (such as a video with audio content) is well-known in the art as being useable/playable with an “entertainment application”, as taught/suggested by Official Notice.
In combination, Tripathi, as modified, teaches/suggests 
wherein the second context comprises an audiovisual entertainment application (Tripathi further teaches certain sound pattern profiles [context] wherein certain sound patterns are disabled/enabled to help the users to sleep, ¶¶ 18 and 98, and that the user is allowed to create as many profiles as the user desires, ¶ 20. Hawk teaches/suggests the concept(s) of eliminating unwanted noise from the audio of a displayed (or displayable) recorded movie with audio content, ¶ 37 and fig. 7. The examiner takes Official Notice that the concept of audiovisual content (such as a video with audio content) being useable/playable in an audiovisual “entertainment application” is well-known in the art)

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi (US 20210211814 A1), as applied to claim 10 above, and further in view of Crowley (US 20210349619 A1).

Claim 13:
	The rejection of claim 10 is incorporated. Tripathi teaches certain sound pattern profiles wherein certain sound patterns are disabled [noise cancellation], such sleep profile to help the users to sleep, ¶¶ 18 and 98.
Tripathi does not appear to expressly teach 
wherein the context comprises a time of day. 
However, Crowley teaches/suggests the concept(s) of a user interface for specifying conditions (e.g., start and end time) for activating different modes [profiles] (e.g., Do-Not-Disturb and Sleep modes), ¶¶ 235, 271, 306 and fig. 9B. 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Tripathi to include the concept(s) of a user interface for specifying conditions (e.g., start and end time) for activating different modes [profiles] (e.g., Do-Not-Disturb and Sleep modes), as taught/suggested by Crowley.
One would have been motivated to make such a combination in order to improve the efficiency of the system by allowing for switching between profiles/modes automatically without further user inputs, Crowley ¶ 235.
In combination, Tripathi, as modified, teaches/suggests 
wherein the context comprises a time of day. (Tripathi teaches a noise cancellation configuration user interface presented at the display and operable to accept end user preferences, ¶¶ 18, 99-106 and 127 and figs. 5-7, 10 and 12-13, among others. Tripathi further teaches certain sound pattern profiles wherein certain sound patterns are disabled [noise cancellation], such sleep profile to help the users to sleep, ¶¶ 18 and 98. Tripathi further teaches detecting a context of the information handling system, ¶¶ 18-20, 35-36, 55, 127-128 and figs. 5-7, 10 and 12. Crowley teaches/suggests the concept(s) of a user interface for specifying conditions (e.g., start and end time) for activating different modes [profiles] (e.g., Do-Not-Disturb and Sleep modes), ¶¶ 235, 271, 306 and fig. 9B)

Simonides; Ted et al.	US 20170230788 A1 (¶ 12)
[0012] These optimized sound settings for particular locations may be tagged with GPS or other location data and time stamped to allow a user to easily recall those settings when reentering the same or similar acoustic environment. For example, if a user travels to the same coffee shop each day, the device or mobile phone associated with it may collect GPS data that indicates the user has entered the same geographic location as the coffee shop and retrieve the sound settings for that particular shop. Additionally, if the user attends the shop later in the day when the patrons are more lively and talkative, the noise reduction algorithms may be automatically increased based on the stored settings for that location and time of day. Additionally, these saved settings may be uploaded to the Internet and aggregated along with the noise data for those locations to allow other users to access the sound settings for the location and place uploaded by different users. Alternatively, the mobile device may associate the location with a coffee shop in general and apply a profile or set of settings modeled after typical same-store conditions.
Double Patenting
#########
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a list of these references, including why they are pertinent:
Soto; Kurt Thomas et al. US 20210099829 A1, pertinent for disclosing the concept of deactivating a noise cancellation functionality when a doorbell sound is detected. (¶ 283)
Cho; Hyun A. et al. US 20090303199 A1, pertinent for disclosing the concepts of sound noise removal algorithms and selectively choosing which participant has a right-to-speak (it is herein interpreted that audio is muted for specific participants who are not assigned a “Right-to-speak”, ¶¶ 45, 122-123 and 165 and figs. 7 and 32)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        


/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175